DETAILED ACTION
Claims 1-3, 7-13, 17-20 are pending in the Instant Application. 
Claims 1-3, 7-13, 17-20 are rejected (Final Rejection). 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.



The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-13 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “first storage means, “server determination means,” “second storage means,” ”local determination means,” “access control means,” “temporary storage means,” “first delivery means,” “second delivery means,” and  “creation means” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Here the claim limitations describe specialized claim functions. A specialized computer function must be supported in the specification by a computer processor and an algorithm. In this case, the specification does not provide an algorithm required for the specialized functions.  
Applicant has provided support for the claim language in the specification, but none of the support reaches the level that can be considered an algorithm required for the special function. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 11-13 and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or 
The specification does not provide algorithms as noted above required for the “means for” type claim limitations and are therefore rejected for failing to comply with the written description requirement. As noted above, the cited sections of the specification of the Instant Application do not provide enough detail as to describe the algorithm required for specialized functions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 11 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Liu, United States Patent Application Publication No. 2008/0163380.

As per claim 1, Liu discloses a web filtering system comprising: 
a first storage configured to store uniform resource locators (URLs) of websites and categories corresponding to the URLs ([0044] wherein a rating server is described that includes URLs and their ratings [0002] wherein ratings include categories like adult or news);
([0044] wherein the rating server accepts requests for ratings/categories and responds to those requests); a second storage configured to store periodically delivered records which are partial records extracted from all records stored in the first storage according to a predetermined criterion ([0039] wherein pre-populated URL data is stored in storage, where the user may not have accessed the URL yet, and [0044] from time to time (periodically), the system may fetch the pro-populated URLs according to a predetermined criteria, a low load, wherein [0043] describes only sites matching a user are pre-populated (partial records)); 
a cache storage configured to temporarily store result data which is transmitted from the lookup server as the response to the request for the server determination ([0042] wherein the cache stores past user requests and [0031] wherein older cached items or infrequent cache items are removed i.e. they are temporary); and 
a lookup client which is in communication with the lookup server, the lookup client comprising a second CPU configured to: 
when accepting a request for determining a category corresponding to a designated URL as a request for local determination, (i) attempt the determination by first using the cache storage, and when the category is determined using the cache storage, send the determined category as a response to a requester of the local determination ([0042] wherein if the URL is in the URL rating cache, a response is provided for the request), (ii) when the category cannot be determined using the cache storage, attempt the determination by using the second storage, and when the category is determined using the second storage, send the determined category as a response to Response to Office ActionPage 3 Serial Number: 16/051,673the requester of the local determination([0046] wherein a new user is described, where the user will not have any URLs in the cache, (category cannot be determined using the cache storage) the pre-populated information can be used (second storage)); and (iii) when the category still cannot be determined using the second storage, request the lookup server to execute the server determination while designating the URL, and send the category determined by the lookup server as a response to the requester of the local determination([0042] wherein the rating server can be used if there is a cache miss), and when an access request to a website is made by a user terminal, execute the local determination while designating a URL of the website and control whether to permit the access request or not according to the determined category corresponding to the designated URL([0005] wherein the user is either permitted or not permitted based on the category/rating). 


As per claim 7, Liu discloses the web filtering system according to claim 1, further comprising: a first delivery server configured to deliver data to be stored in the first storage ([0044] wherein the rating server accepts requests for ratings/categories and responds to those requests); and a second delivery server configured to deliver data to be stored in the second storage ([0046] wherein a new user is described, where the user will not have any URLs in the cache, (category cannot be determined using the cache storage) the pre-populated information can be used (second storage).


As per claim 11, Liu discloses a web filtering system comprising: 
first storage means configured to store uniform resource locators (URLs) of websites and categories corresponding to the URLs ([0044] wherein a rating server is describe that includes URLs and their ratings [0002] wherein ratings include categories like adult or news); Response to Office ActionPage 5 Serial Number: 16/051,673server determination means configured to, when accepting a request for determining a category corresponding to a designated URL as a request for server determination, send a result of the determination which is executed using the first storage means, as a response to a requester of the server determination ([0044] wherein the rating server accepts requests for ratings/categories and responds to those requests); second storage means configured to store periodically delivered records which are partial records extracted from all records stored in the first storage means according to a predetermined criterion ([0039] wherein pre-populated URL data is stored in storage, where the user may not have accessed the URL yet, and [0044] from time to time (periodically), the system may fetch the pro-populated URLs according to a predetermined criteria, a low load, wherein [0043] describes only sites matching a user are pre-populated (partial records)); 
temporary storage means configured to temporarily store result data which is transmitted from the server determination means as the response to the request for the server determination ([0042] wherein the cache stores past user requests and [0031] wherein older cached items or infrequent cache items are removed i.e. they are temporary); and 
local determination means configured to, when accepting a request for determining a category corresponding to a designated URL as a request for local determination, (i) attempt the determination by first using the temporary storage means, and when the category is determined using the temporary storage means, send the determined category as a response to a requester of the local determination ([0042] wherein if the URL is in the URL rating cache, a response is provided for the request), (ii) when the category cannot be determined using the temporary storage means, attempt the determination by using the second storage means, and when the category is determined using the second storage means, send the determined category as a response to the requester of the local determination ([0046] wherein a new user is described, where the user will not have any URLs in the cache, (category cannot be determined using the cache storage) the pre-populated information can be used (second storage), and (iii) when the category still cannot be determined using the second storage means, request the server determination means to execute the server determination while designating the URL, and send the category determined by the server determination means as a response to the requester of the local determination ([0042] wherein the rating server can be used if there is a cache miss); and Response to Office ActionPage 6 Serial Number: 16/051,673  access control means configured to, when an access request to a website is made by a user terminal, request the local determination means to execute the local determination while designating a URL of the website and control whether to permit the access request or not according to a category which is sent from the local determination  ([0005] wherein the user is either permitted or not permitted based on the category/rating).       

As per claim 17, claim 17 is substantially similar to claim 7 and is rejected for the same rationale and reasoning. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 8-10, 12, 13, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Sinclair et al. (“Sinclair”), United States Patent Application No.2006/0075072.

As per claim 2, Liu discloses the web filtering system according to claim 1, and a first and second storage but does not disclose wherein the first storage and the second storage both store flags appended to the URLs of the websites, and in each of the flags, a value regarding the presence of another record having a URL associated with the URL of the website is stored.  However, Sinclair teaches flags appended to the URLs of the websites, and in each of the flags, a value regarding the presence of another record having a URL associated with the URL of the website is stored ([0085]-[0086] wherein a children flag associated with a URL shows that there is a child URL associated with that URL).
Both Liu and Sinclair describe a database of URLs with a category. One could add the flag from Sinclair to the URL storage in the first and second storage of Liu to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the first and second storage for URLs in Liu with the flags in Sinclair in order to provide a level of confidence in the category assigned to a URL where a general category may be provided to an entire parent URL. 

As per claim 3, note the rejection of claim 2 where Liu and Sinclair are combined. The combination teaches the web filtering system according to claim 2. Liu further discloses wherein the first CPU of the lookup server transmits result data including a match URL ([0044] wherein a rating server is describe that includes URLs and their ratings [0002] wherein ratings include categories like adult or news), which is a URL that at least forwardly matches the designated URL ([0002] wherein a match is described ), and a category corresponding to the match URL ([0002] wherein ratings include categories like adult or news, as the response to the request by the lookup client for the server determination ([0044] wherein a rating server is describe that includes URLs and their ratings), but does not disclose when a flag is appended to a URL used as a basis for determining the category corresponding to the designated URL and a predetermined condition is satisfied, makes the flag included as a flag to the match URL in the result data. However, Sinclair teaches when a flag is appended to a URL used as ([0065] wherein an exact flag is included in the response if there is an exact match). 
Both Liu and Sinclair describe a database of URLs with a category. One could add the flag from Sinclair to the URL and category response in Liu to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine result response in Liu with the flag in Sinclair in order to provide a level of confidence in the category assigned to a URL where a general category may be provided to an entire parent URL. 

As per claim 8, note the rejection of claim 2 where Liu and Sinclair are combined. The combination teaches the web filtering system according to claim 2. Liu further discloses a first delivery server configured to deliver data to be stored in the first storage ([0044] wherein the rating server accepts requests for ratings/categories and responds to those requests); and a second delivery server configured to deliver data to be stored in the second storage ([0046] wherein a new user is described, where the user will not have any URLs in the cache, (category cannot be determined using the cache storage) the pre-populated information can be used (second storage).


As per claim 9, Liu discloses the web filtering system according to claim 1, but does not disclose a creation server configured to create the data to be stored in the first storage ([0046] wherein “without human intervention” categorization of pages is the creation server that creates the category data, wherein the first and second storage are the local cache and the server computer). 
Both Liu and Sinclair describe a database of URLs with a category. One could apply the creation of data from Sinclair to the data storage in Liu to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the data stored in Liu with creation process in Sinclair in order to populate the database without having to use a human being. 

As per claim 10, note the rejection of claim 2 where Liu and Sinclair are combined. The combination teaches the web filtering system according to claim 2. Sinclair further teaches a creation server configured to create the data to be stored in the first storage and the data to be stored in the second storage ([0046] wherein “without human intervention” categorization of pages is the creation server that creates the category data, wherein the first and second storage are the local cache and the server computer). 
Both Liu and Sinclair describe a database of URLs with a category. One could apply the creation of data from Sinclair to the data storage in Liu to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date 

As per claim 12, claim 12 is substantially similar to claim 2 and is rejected for the same rationale and reasoning. 

As per claim 13, claim 13 is substantially similar to claim 3 and is rejected for the same rationale and reasoning. 

As per claim 18, claim 18 is substantially similar to claim 8 and is rejected for the same rationale and reasoning. 

As per claim 19, claim 19 is substantially similar to claim 9 and is rejected for the same rationale and reasoning. 

As per claim 20, claim 20 is substantially similar to claim 10 and is rejected for the same rationale and reasoning. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 7-13, 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763.  The examiner can normally be reached on M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2158